19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 1 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 2 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 3 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 4 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 5 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 6 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 7 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 8 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 9 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 10 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 11 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 12 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 13 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 14 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 15 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 16 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 17 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 18 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 19 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 20 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 21 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 22 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 23 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 24 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 25 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 26 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 27 of 28
19-23364-rdd   Doc 1   Filed 07/24/19    Entered 07/24/19 15:24:51   Main Document
                                        Pg 28 of 28
